     Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 1 of 15 PageID# 262



                        IN THE UNITED STATES DISTRICT COURT FOR THE

                                    EASTERN DISTRICT OF VIRGINIA

                                              Alexandria Division

UNITED STATES OF AMERICA,                                     )
                                                              )
                   v.                                         )           Criminal No: 1:19-cr-309
                                                              )
SCOTT BUCHANAN MACKENZIE,                                     )
                                                              )           Sentencing: February 21, 2020
                   Defendant.                                 )

          POSITION OF THE UNITED STATES WITH RESPECT TO SENTENCING

           In accordance with 18 U.S.C. § 3553(a), Rule 32 of the Federal Rules of Criminal

Procedure, and Section 6A1.2 of the United States Sentencing Commission, Guidelines Manual

(“U.S.S.G.” or “Guidelines”), the United States of America files this Position with Respect to

Sentencing Factors in the instant case and asks the Court to impose a sentence of 30 months.

           The defendant, Scott B. Buchanan, having pleaded guilty to a knowing and wilful violation

of our nation’s federal election campaign laws appears before the Court for Sentencing. As the

treasurer of Conservative Majority Fund (CMF), Conservative StrikeForce (CSF) and Tea Party

Majority Fund (TPM), the defendant was entrusted with the responsibility of making and keeping

accurate and timely records of political contributions from donors and any expenditures for these

political committees (PACs). The defendant’s deliberate actions in filing numerous false reports

with the Federal Election Commission (FEC 1) concealed the misappropriation of hundreds of

thousands of dollars in donations raised by these PACs in mass email solicitations – which falsely

promised to support the candidacy of certain individuals for elective office. The defendant’s




1
    The FEC is charged with civil enforcement of campaign finance laws.

                                                         1
  Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 2 of 15 PageID# 263



conduct also impeded the ability of the FEC to properly monitor and regulate our nation’s

campaign finance laws prohibiting campaign contributions in the names of others (“conduits”) and

corporate campaign contributions by concealing and disguising the true source or recipient of PAC

expenditures.

       Because the defendant is an experienced treasurer of over 50 different PACs during a career

spanning more than 40 years, and has a checkered history of complying with FEC laws and

regulations about accurate recordkeeping, a sentence of 30 months should be sufficient but not

greater than necessary to deter the defendant from offenses in the future. Equally important, it

would also serve as a beacon to other PAC treasurers about the seriousness of making false reports

to the FEC about its political donations and disbursements and the necessity of keeping accurate

records.

                          I.      Background and Offense Conduct

                                               Overview

       The defendant is a 66 year old, college graduate with a degree in accounting. Since 1985,

the defendant has owned and operated his own small business, Mackenzie & Company, a political

consulting company which is based out of his residence in Arlington, Virginia. The defendant has

experience as an auditor but for the bulk of his professional career has been employed as a

Treasurer for various political campaigns or PACs beginning with his stint as the deputy treasurer

for the Reagan for President presidential campaign in 1979. PSR, ¶ 119-125.

       As a consultant with Mackenzie & Company, the defendant was paid by various PACs

controlled by Kelley Rogers, including CMF, CSF, TPM and Rogers’ political consulting firm

known as Strategic Campaign Group (SCG). PSR, ¶ 39-44. Starting in 2011 through the present,

the defendant received hundreds of thousands of dollars from these PACs and SCG for his role as



                                                2
  Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 3 of 15 PageID# 264



a PAC treasurer/consultant with Mackenzie & Company. PSR, ¶ 44. The defendant admitted as

much and his bank statements confirm these amounts (SOF, ¶ 12; PSR ¶ 44); however, the

defendant failed to report any income to the IRS in 2012-2013 and reported substantially less

income in years 2015-2018. See PSR, ¶ 120.

                                   The Legal Duties of a PAC Treasurer

       The Federal Election Campaign Act of 1971 (FECA) and FEC rules and regulations

require that treasurers for political committees have a duty to “ensure committee reports and

statements are complete, accurate and timely.” The specific duties of a treasurer include various

administrative functions, including:

        (a)     signing and filing all committee reports and statements;
        (b)     depositing receipts in the committee’s designated bank with 10 days of receipt;
        (c)     authorizing expenditures or appointing someone else (orally or in writing) to
authorize expenditures;
        (d)     monitoring contributions, ensuring they comply with the legal limits and
prohibitions; and
        (e)     keeping records of receipts and disbursements for three years from the filing date
of the report to which they relate.

See FEC website; 52 U.S.C. §§ 30101-30106 (FECA); and 11 CFR § 102.9(c), 11 CFR §
101.14(a), (b), and (d).

                False FEC Reports to Conceal the Scam PACs Criminal Conduct

       As part of his guilty plea, the defendant admitted that as Treasurer for CMF, CSF and

TPM, he intentionally filed numerous false FEC reports in connection with three separate

categories. For example, in order to conceal the illegal use of PAC funds by Kelley Rogers, such

as by reimbursing “conduit” campaign contributions or paying legal fees of one PAC with the

funds of another, the defendant filed false reports with the FEC to conceal the true source of the

funds. The defendant’s deliberate actions were done to protect the PACs and their illegal activity

from scrutiny over its financial transactions and to make it more difficult for the public, the

                                                  3
    Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 4 of 15 PageID# 265



press, the FEC, or law enforcement to figure out whether there were, in fact, any violations of the

federal election laws 2.

False FEC Reports to Conceal The Defendant’s Own Criminal Conduct Against the Scam PACs

         In addition, the defendant filed numerous false reports with the FEC over the course of

three years to conceal his own illegality – embezzling funds from the very PACs for which he

was the treasurer - for his own personal benefit or to benefit his very close friend, Person A.

         The defendant does not dispute that from 2011-2014, he filed numerous fake FEC reports

showing disbursements from CMF and CSF to Person A for various administrative duties

associated with the processing and reporting of political contributions: caging 3 and data entry

services, data processing, consulting-administration, clerical services or list maintenance.

However, the defendant flatly denies his true purpose in listing Person A as the recipient of those

funds for those recordkeeping functions, for which he responsible as PAC treasurer, was to

conceal and disguise the fact that he was stealing PAC funds for his own personal purposes.

That position – quite frankly – simply does not ring true nor is it supported by any of the facts of

this case.

         As treasurer, the defendant opened and was the sole signatory on the PACs bank

accounts. PSR, ¶36. The defendant had exclusive access to these bank accounts, received the

monthly statements, was responsible for knowing the account balances, transferred funds

between and among the accounts and had authority to write checks and make deposits into the

PAC accounts. The defendant was paid a consulting fee and earned a living as a treasurer for



2
  The FEC maintains a public database of financial transactions in a manner that permits it to be searched and sorted
by contributor, date of contribution, amount of contribution, occupation and employer of contributor and identity of
done, among other things. This data is based on periodic reports filed by PAC treasurers like the defendant. See
www.fec.gov.
3
  Caging is a term in the fundraising industry to describe the process of opening mail containing contributions,
sorting the contents, counting the funds, and depositing the funds in the organization’s bank account.

                                                          4
  Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 5 of 15 PageID# 266



exercising this financial authority over the PACs and for ensuring the PACs followed the FEC

rules for timely and accurate recordkeeping. However, because there was no one directly

overseeing or supervising the defendant’s daily activities, the defendant capitalized on a golden

opportunity to help himself to PAC funds. Then, by filing fake reports to the FEC, the defendant

concealed and disguised his own embezzlement of PAC funds from Kelley Rogers, the FEC and

the public at large by claiming they were payments to Person A for administrative and

recordkeeping services. The defendant was the proverbial fox guarding the henhouse and, in this

case, was able to skim off excess funds on top of his consulting fee without detection. Because

of his position, the defendant had the discretion and the authority to issue checks to Person A,

with whom he had a close personal relationship, without the attention of Kelley Rogers or the

PACs, and deposited the embezzled funds into a joint personal bank account for the defendant

and Person A.

       Unlike the false reports about the conduit campaign donations or even the source of the

legal bills - the defendant’s false reports about the purported disbursements to Person A (or fake

companies like Electronic Reporting Systems, Inc. using Person A’s address) were not to protect

Kelley Rogers or the PACs illegality from detection but to conceal the fact that he himself was

the ultimate recipient of the PAC funds under his control.

 Defendant’s Claim That He Did The Recordkeeping But Was Too Embarrassed to Report It Is
                                   Simply Not Credible

       Now that he appears before the Court at sentencing, the defendant says he actually did the

administrative work of recording and depositing the political donations but he falsely reported to

the FEC that Person A did it because of his own “hubris and self-serving motives.” In other

words, he claims he actually performed this work but his pride prevented from doing the “right

thing” and disclosing that it was he who performed the clerical services for the PACs. This


                                                 5
    Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 6 of 15 PageID# 267



recently-constructed explanation is not only false, but it is inconsistent with the defendant’s own

prior statements.

                                      The Defendant Lied to the FBI

        First of all, when the FBI came to the defendant’s house in Arlington in May of 2017 to

execute a search warrant, the defendant told agents during a voluntary interview that Person A

did the caging work. Most likely because the defendant knew that Person A’s name, address and

variations on her business name were listed in the actual FEC reports. However, even when

confronted by law enforcement, the defendant did not come clean.

        In contrast, during a separate interview, Person A told the FBI she had been a seamstress

for 30 years, had never heard the term “caging” or understand fully what a PAC was and never

performed any bookkeeping or administrative services for anyone. Person A did admit that the

defendant helped her financially over the years and they had a joint bank account which was

used to help her build her current home but they did not have a “work” relationship.

                    The Defendant’s Home Office Showed His Lack of Compliance

        During the search of his residence, the FBI found a basement office area with multiple

large, blue bins stuffed full of cash, stacks of checks dating back to 2011, 2013 and 2014, bank

statements and correspondence 4 from donors who identified themselves as elderly, sick and on

fixed incomes. 5 See Exhibit C. These photos do not depict the office of a well-organized PAC

treasurer who is complying with FEC regulations requiring accurate and timely records and the

deposit of funds within 10 days. While required to do the administrative and clerical functions

of a treasurer, the defendant did not do the work in compliance with the FEC rules. Nor did the


4
  The FBI photographed but did not seize any cash or checks or correspondence from the defendant’s residence
during the search.
5
  One donor, J.K., identified herself as a “100 year-old half-blind widow” from New York who had “exhausted her
resources” and asked for her name to be removed from CSF’s mailing list.

                                                       6
    Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 7 of 15 PageID# 268



defendant file any federal income tax returns for years 2012-2013, which covers the time period

in which he claimed that he did the caging work.

            The PACs Also Hired Other Caging and Administrative Service Companies

        Public records on the FEC website show the defendant reported disbursements for CMF

and CSF for 2011-2014 to other caging and escrow companies and the defendant’s consulting

company, Mackenzie & Company. According to an Amended Year End Report for 2014, the

defendant reported paying $476.61 to W.I.B. for “caging & escrow services” and $3,500 to

Mackenzie & Company for “consulting-compliance.” 6 An Amended Year End Report for 2013

similarly reveals payments to escrow companies, caging companies and data processing

companies and $3,500 to Mackenzie & Company.

                       The Defendant Created Fake Invoices After Being Sued

        While the FEC requires PAC treasurers to report disbursements over $200, the rules do

not require the production of any supporting invoices with the periodic reports. Based on his

many years of experience, the defendant knew he was free to report falsely these purported PAC

expenditures as having gone to Person A without the necessity of creating any back-up

documentation. That is, not until late 2014, when Candidate A sued the defendant and his

business partners from CSF and CMF and demanded discovery relating to the PACs’ receipts

and expenses. Then, the defendant endeavored to cover up his tracks even further by creating 15

fake invoices.

       The Defendant Has a Long and Checkered History of Non-Compliance with the FEC

        The defendant has a long and documented history with the FEC in his capacity as

treasurer of over 50 PACs over the course of many decades. On the FEC website, there are over


6
 The defendant filed an Amended Year End Report for 2014 on October 24, 2019, two days after the defendant’s
guilty plea.

                                                      7
  Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 8 of 15 PageID# 269



17 complaints against the defendant, many of which involved repeated violations of federal

campaign finance laws. See 52 U.S.C. § 30104(b) or its predecessor (failure to file accurate

reports of receipts and disbursements). Exhibit A.

       FEC records show that there was a finding of probable cause for a number of those

complaints. For example, the defendant entered into a number of Conciliation Agreements for

his role as treasurer with the following: Reagan-Bush ’84 Committee (MUR 2415) in 1990; the

Victory ’88 and the Kemp/Dannemeyer Committee (MUR 3360) in 1994; and more recently, in

2019 with the Tea Party Majority Fund (MUR 7545). There were other resolutions entered into

between the FEC and the defendant, including a negotiated settlement in 2016 involving CMF

and himself as its treasurer concerning deficient reports from the 2013-2014 election cycle

resulting in a $3,500 civil penalty.

       After an audit and a hearing, the FEC imposed a $100,000 civil penalty on the defendant

in August of 2019, for various violations of the law while acting as CMF’s treasurer in 2012,

including that:

       (1)        CMF misstated its disbursements by $2.1 million;

       (2)     CMF failed to disclose occupation and name of employer information for 527
contributions from individuals totaling $86,745;

        (3)    CMF did not properly disclose independent expenditures totaling $273,297 on
Schedule E and failed to correct the vendor name for independent expenditures totaling $185,663
disclosed on Schedule E; CMF failed to file 24/48 hour reports for apparent independent
expenditures totaling $273,297; and that 24-hour reports totaling $90,260 were filed untimely;

       (4)        CMF failed to disclose debts and obligations totaling $67,800; and

       (5)        CMF did not provide the necessary records pertaining to disbursements totaling
$117,933.

See Exhibit B.


                                                  8
  Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 9 of 15 PageID# 270




       In support of his claim that he did, in fact, do the caging services for the scam PACs, the

defendant has produced 30 pages of handwritten notes on the face of envelopes (totaling $475).

These paltry records do not constitute evidence of caging or proper recordkeeping for millions of

dollars’ worth of annual receipts that CMF, CSF and TPM received from its small donors.

       The defendant’s embezzlement from a scam PAC was a crime of opportunity – pure and

simple. His belated effort to show a lack of criminal intent and to suggest that his pride got in

the way of accurate recordkeeping misses the mark completely. Because there was no

meaningful oversight of his activities by Kelley Rogers who ran the scam PACs, and because he

concealed his improper access to PAC funds by filing false reports to the FEC, the defendant was

able to conceal his unlawful activities, and that of the scam PACs, for so long.

                                 II.     Guidelines Calculation

       As this Court is well aware, although the Supreme Court rendered the federal Sentencing

Guidelines advisory in United States v. Booker, 543 U.S. 220 (2005), “a sentencing court is still

required to ‘consult [the] Guidelines and take them into account when sentencing.’” United States

v. Clark, 434 F.3d 684, 685 (4th Cir. 2006) (quoting Booker, 543 U.S. at 264). The Supreme Court

has directed that district courts “begin all sentencing proceedings by correctly calculating the

applicable Guidelines range.” Gall v. United States, 552 U.S. 38, 49 (2007).

       A sentencing court should first calculate the range prescribed by the Sentencing guidelines

after making the appropriate findings of fact. See United States v. Hughes, 401 F.3d 540, 546 (4th

Cir. 2005). However, the sentencing court “may not presume that the Guidelines range is

reasonable.” Nelson v. United States, 555 U.S. 350, 352 (2009). The “[g]uidelines should be the

starting point and the initial benchmark.” Gall, 552 U.S. at 49; see also Clark, 434 F.3d at 685.




                                                 9
 Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 10 of 15 PageID# 271



       The United States has reviewed the Presentence Investigation Report (“PSR”) and the

computations of the United States Probation Officer (“USPO”). The United States has no

objections to the PSR and agrees that the computations and calculations were correctly made.

Defendant is a criminal history category I. The total offense level was properly calculated at 19

(after acceptance of responsibility), resulting in an advisory sentencing guidelines range of 30 to

37 months. The United States believes that a sentence at the low end of the guidelines is

appropriate in this case in order to reflect the seriousness of the defendant’s offense which involved

the corruption of our nation’s federal election laws. At the same time, it would avoid an

unwarranted disparity with the sentence previously imposed on the related case of Kelley Rogers,

who was sentenced to 36 months, who was stole from these scam PACs and who relied on the

defendant to file false FEC reports to cover up the fraud scheme.

       A.      Acceptance of Responsibility

       The United States agrees that the defendant has timely accepted responsibility for the

offense, meriting a two point reduction pursuant to § 3E1.1(a). The defendant assisted authorities

in the prosecution of his own misconduct by timely notifying authorities of the intention to enter

a plea of guilty. Accordingly, the United States hereby moves for the additional one point

reduction, pursuant to U.S.S.G § 3E1.1(b).

       B.      The Defendant’s Objections to the Sentencing Enhancements Should Be Overruled

               1.      The Abuse of Position of Trust Enhancement Is Appropriate

       The defendant, as Treasurer of CMF, CSF and TPM, occupied a position of trust with the

general public that he would fulfil his legal obligations to ensure the PACs for whom he worked

would comply with federal laws and regulations governing campaign finance. The defendant

abused his position of trust when he filed false reports with the FEC to cover up crimes committed



                                                 10
 Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 11 of 15 PageID# 272



by the scam PACs for which he worked and to cover up his own theft of funds from the PACs over

which he exercised exclusive financial control.

       The defendant’s failure to follow the laws regarding the accurate recordkeeping of donor

funds and his deliberate filing of false FEC reports allowed CMF and CSF to continue to rip off

unsuspecting donors and permitted him to rip off those same scam PACs in return. The defendant

clearly abused his position of trust upon which the FEC and the public rely for accurate information

in determining whether the federal election campaign laws are being followed. The enhancement

under U.S.S.G. § 3B1.3 was properly applied here and the defendant’s objection should be

overruled.

               2.      There Were 10 or More Victims of the Scam PACs Massive E-Mail
                       Solicitation Scheme

       The defendant played a crucial role in Kelley Rogers’ scam PAC scheme which targeted

thousands of small donors interested in supporting political candidates for public office via mass-

marketing. The Court found this enhancement appropriate for Rogers and it should be applied

here even though the defendant pleaded guilty to a false statements charge. Rogers and the

defendant both stole money donated to the PACs and used the funds in whatever way suited them.

The defendant’s role as treasurer and his systematic filing of fake FEC reports was part of the same

criminal scheme and conducted in concert with Rogers and others to cover up the PACs illegal

activity. It is entirely appropriate to include the enhancement for U.S.S.G. § 2B1.1(b)(2)(A) for

the defendant as relevant conduct under U.S.S.G. § 1B1.3(a)(1) and U.S.S.G. § 1B1.3(a)(2). The

objection should be overruled.




                                                  11
 Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 12 of 15 PageID# 273



               3.      The Defendant’s Execution and Concealment of the Offense Conduct Was
                       Especially Complex and Sophisticated

       Without a doubt, this scam PAC scheme was complicated, complex and sophisticated. Its

success relied on the special skills of the defendant who had 40 years of experience as a PAC

treasurer and knowledge of the applicable rules and regulations governing PACs. The defendant’s

knowledge and experience with the FEC enabled him to appear to comply with its rules – albeit

with false information – to conceal the illegal conduct of the PACs and himself. The defendant

created names for two fake caging companies ostensibly linked to Person A that he listed on

disbursement forms to hide conceal his own embezzlement from the PACs. The defendant created

a fake invoice for $25,000 to make it appear as if the transfer of money from CMF’s bank account

to CSF’s bank account was for a legitimate service and not for the improper purpose of paying its

pre-existing legal fees resulting from a lawsuit filed by Candidate A. PSR, ¶ 66. The defendant

also created 15 fake invoices from Person A to CSF to cover up his own criminal involvement.

       The defendant and Kelley Rogers worked hand-in-hand in perpetrating this fraudulent

scheme using the scam PACs as their personal piggy banks and using fake companies, fake

invoices and false statements to line their own pockets. Rogers needed the defendant’s special

skills and expertise as a treasurer to paper over the theft of donor funds from the PACs. The

sophisticated means enhancement under U.S.S.G. § 2B1.1 was properly awarded to Rogers and

should similarly be awarded to the defendant, not only as relevant conduct, but for his own

conduct.

       III.    The Imposition of Sentence

       After calculating the applicable Guidelines, a sentencing court must then consider that

Guidelines range, as well as the sentencing factors set forth in § 3553(a), and determine a sentence

that is appropriate and reasonable for the individual defendant. Nelson, 555 U.S. at 351; see also


                                                12
 Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 13 of 15 PageID# 274



United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005). With respect to § 3553(a)’s

enumerated factors, of particular relevance here are the nature and circumstances of the offense,

the history and characteristics of the defendant, the need to promote respect for the law and afford

adequate general deterrence to similar criminal conduct, and the need to avoid unwarranted

sentencing disparities with other similarly situated defendants.        See § 3553(a)(1), (a)(2)(A),

(a)(2)(B), (a)(6).   Based on those factors, and because the government views the defendant’s

conduct as similar to that of defendant Kelley Rogers, the United States recommends that the Court

sentence the defendant at the bottom end of the guidelines range of 30-37 months.

       The defendant’s crime was serious in that it was an intentional interference with the

legitimate function of the FEC in monitoring and regulating campaign contributions in our political

campaigns. It goes to the heart of our democratic system of government. The defendant

intentionally caused false information to be provided to the FEC to conceal ongoing and fraudulent

criminal activity by Kelley Rogers and two PACs he controlled. These PACS, for which the

defendant served as treasurer, scammed small donors out of their money with false statements. To

make matters worse, the defendant himself stole donor funds from these same scam PACs because

he had access to it and no one watching over him. The defendant’s crime was even more egregious

because it was not a one-time lapse in judgment. Instead, it was a part of a larger, ongoing criminal

scheme that perpetuated itself by his special skills and knowledge of FEC rules and regulations.

       The defendant committed his crimes in the public arena over a sustained period of time and

with little regard for the authority of the FEC or its regulations. The defendant concealed his illegal

conduct behind his false reports. Prior civil sanctions for failure to keep accurate records did not

chill his desire to participate in these scam PAC schemes because they lined his pockets.




                                                  13
 Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 14 of 15 PageID# 275



       Scam PACs that raise most of their money from small-dollar donors before churning most

of it back into more fundraising, salaries and administrative costs have proliferated in recent years

at the expense of the small donors. These small-donors, who are often elderly and of modest

means, see their financial contributions as a way to express strongly held political beliefs and is

often their only way of direct political participation.

       The defendant’s willingness to engage in extensive efforts to conceal and disguise the

existence of these fraud schemes disguised as political action committees by falsifying records and

filing false reports, even after repeated FEC intervention for violation of federal campaign finance

laws, demands a meaningful period of incarceration to deter future criminal conduct by this

defendant and other PAC treasurers.

       IV.     Conclusion

       For all of the above reasons, the government respectfully requests that this Court impose a

period of incarceration at the low end of the relevant guidelines range of 30-37 months, which is

a sentence that is sufficient but not greater than necessary and also avoids any unwarranted

sentencing disparity with the sentence of 36 months imposed previously in the related case of

United States v. Kelley Rogers.

       The government also seeks an order of restitution in the amount of $172,200.00 and will

submit an order at or before sentencing.

                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney

                                               _________/s/_______________________
                                               Kimberly R. Pedersen
                                               Counsel for the United States
                                               United States Attorney’s Office


                                                  14
 Case 1:19-cr-00309-LO Document 15 Filed 02/14/20 Page 15 of 15 PageID# 276



                                               2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                               Telephone: 703-299-3700
                                               Email: Kimberly.Riley.Pedersen@usdoj.gov


                                               Corey R. Amundson
                                               Chief, Public Integrity Section

                                       By:           /s/ William J. Gullotta
                                               William J. Gullotta
                                               John P. Taddei
                                               Trial Attorneys
                                               U.S. Department of Justice
                                               Public Integrity Section
                                               1331 F Street NW
                                               Washington, DC 20004
                                               Phone: 202-514-1412
                                               Email: William.Gullotta2@usdoj.gov
                                                       John.Taddei@usdoj.gov



                                  CERTIFICATE OF SERVICE


        I certify that on this 14th day of February, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF System, which will send notice of such filing to counsel of
record.


                                              /s/
                                       Kimberly R. Pedersen
                                       Assistant United States Attorney
                                       United States Attorney’s Office
                                       Justin W. Williams U.S. Attorney’s Building
                                       2100 Jamieson Avenue
                                       Alexandria, Virginia 22314
                                       Phone: (703) 299-3700
                                       Fax: (703) 299-3982
                                       Kimberly.riley.pedersen@usdoj.gov


                                                  15
